Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 01, 2019

The Court of Appeals hereby passes the following order:

A19D0378. MICHAEL DARNELL PARSON v. THE STATE.

      Michael Darnell Parson was convicted of several offenses including criminal
attempt to commit murder, and this Court affirmed his convictions in an unpublished
opinion. See Parson v. State, Case No. A16A0608 (decided June 21, 2016). Parson
subsequently filed an Extraordinary Motion for New Trial. The trial court denied the
motion and, on March 7, 2019, Parson filed this application for discretionary review
of the trial court’s order.1 We lack jurisdiction.
      The application materials show that Parson has failed to submit a file-stamped
copy of the order he seeks to appeal, in violation of Court of Appeals Rule 31 (c).
Consequently, on March 13, 2019, we ordered Parson to supplement his application
within ten days with a stamped “filed” copy of the order to be appealed. We indicated
that failure to comply with this directive would result in dismissal of the application.
Without the stamped “filed” copy of the order, we cannot ascertain if the application
was filed within 30 days, which is a jurisdictional requirement.2 See OCGA § 5-6-35
(d); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Parson has failed

      1
         Parson attempted to file his application earlier, but the Court was unable to
accept the filing because it did not contain the order to be appealed or a certificate of
service. See Court of Appeals Rule 31 (c) (applications must include stamped “filed”
copy of order to be appealed) & Court of Appeals Rule 6 (f) (any document without
a certificate of service shall not be accepted for filing).
      2
        Although the order included with the application does not contain a stamped
“filed” date, it was signed by the judge on January 11, 2019. Based on that date, the
application is untimely.
to comply with this directive and more than ten days have passed since the March 13,
2019 order. Accordingly, Parson’s application is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/01/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.